FILED
                               FOR PUBLICATION
                                                                            MAY 9 2017
                   UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


FEDERAL TRADE COMMISSION,                        No.    15-16585

              Plaintiff-Appellee,                D.C. No. 3:14-cv-04785-EMC
                                                 Northern District of California,
 v.                                              San Francisco

AT&T MOBILITY LLC, a limited
liability company,                               ORDER

              Defendant-Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.